Per Curiam.  In the motion before the court the state asks that we strike a pro se motion filed by petitioner Kenneth Dokes to amend his Rule 37 petition and a twenty-eight page brief in support of that motion. We grant the motion because petitioner Dokes has not shown good cause to warrant a deviation from our rule which provides that Rule 37 petitions cannot exceed ten pages. See Maulding v. State, 299 Ark. 570, 776 S.W.2d 339 (1989). The petitioner’s original petition was eight pages in length. He has not shown that any of the grounds presented could not have been included in the original petition. Due process of law requires an opportunity to have one’s case heard, not an endless variety of unlimited petitions. The motion and brief submitted by the petitioner appear to be a mere ploy to circumvent the rules of this court. Motion granted.